        Case 1:15-cv-10154-PAE Document 304 Filed 05/15/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


FOCUS PRODUCTS GROUP
INTERNATIONAL, LLC, ZAHNER DESIGN                     Civil Action No.:
GROUP, LTD., AND HOOKLESS SYSTEMS
OF NORTH AMERICA, INC., SF HOME                       1:15-cv-10154 (PAE)(SDA)
DÉCOR, LLC, SURE FIT HOME DÉCOR
HOLDINGS CORP., and SURE FIT HOME
PRODUCTS, LLC,
                                                      (JURY TRIAL DEMANDED)
               Plaintiffs,

v.

KARTRI SALES COMPANY, INC. AND
MARQUIS MILLS, INTERNATIONAL, INC.

               Defendants.


             PLAINTIFFS’ MOTION FOR PARTIAL RECONSIDERATION



                                                    Morris E. Cohen (MC-4620)
                                                    Lee A. Goldberg (LG-9423)
                                                    GOLDBERG COHEN LLP
                                                    1350 Avenue of the America, 3rd Floor
                                                    New York, New York 10019
                                                    (646) 380-2087 (phone)
                                                    (646) 514-2123 (fax)
                                                    MCohen@goldbergcohen.com
                                                    LGoldberg@goldbergcohen.com

                                                    Attorneys for Plaintiffs




     Defendants' opposition, if any, is due May 26, 2020.
     SO ORDERED.


                PaJA.�
             __________________________________
                   PAUL A. ENGELMAYER 5/15/2020
                   United States District Judge
